 


109 HR 6145 IH: Pregnant Women Support Act
U.S. House of Representatives
2006-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6145 
IN THE HOUSE OF REPRESENTATIVES 
 
September 21, 2006 
Mr. Davis of Tennessee (for himself, Mr. Smith of New Jersey, Ms. Kaptur, Mr. Lipinski, Mr. Ortiz, Mr. Melancon, Mr. Ford, Mr. Costello, Mr. Peterson of Minnesota, Mr. Oberstar, Mr. McIntyre, Mr. Holden, Mr. Berry, Mr. Boyd, Mr. Marshall, Mr. Kildee, Mr. Kennedy of Minnesota, Mr. Fitzpatrick of Pennsylvania, Mr. Mollohan, Mr. Taylor of Mississippi, Mr. King of New York, Mr. Clyburn, Mr. Murtha, Mr. Ryan of Ohio, Mr. Langevin, Ms. Bordallo, and Mr. Barrow) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Education and the Workforce, Ways and Means, and Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide for programs that reduce the need for abortion, help women bear healthy children, and support new parents. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Pregnant Women Support Act. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Findings. 
Sec. 3. Definitions. 
Title I—Collecting and Reporting Abortion Surveillance Data 
Sec. 101. Grants for collection and reporting of abortion surveillance data. 
Sec. 102. Report on reasons why women choose to have an abortion. 
Title II—Disclosure of Information for Abortion Services 
Sec. 201. Disclosure of information for abortion services. 
Title III—Medicaid and SCHIP Coverage of Pregnant Women and Unborn Children 
Sec. 301. Codification of optional SCHIP coverage of unborn children. 
Sec. 302. Coordination with the maternal and child health program. 
Sec. 303. Increase in SCHIP income eligibility. 
Sec. 304. Outreach program to encourage those eligible for services to enroll. 
Title IV—Health Insurance Coverage for Pregnant Women and Newborns 
Sec. 401. Individual health insurance coverage for pregnant women. 
Sec. 402. Continuation of health insurance coverage for newborns. 
Title V—Increasing Women’s Knowledge About Their Pregnancy 
Sec. 501. Grants to health centers for purchase of ultrasound equipment. 
Title VI—Services regarding positive test diagnosis of down syndrome or other prenatally diagnosed conditions 
Sec. 601. Services to patients receiving positive test diagnosis for down syndrome or other prenatally diagnosed conditions. 
Title VII—Identification and treatment of domestic violence against pregnant women 
Sec. 701. Findings. 
Sec. 702. Separate program for domestic violence, dating violence, sexual assault and stalking screening and treatments for pregnant women and new mothers. 
Sec. 703. Additional authorization of appropriations for public campaign to increase public awareness. 
Sec. 704. Homicide death certificates. 
Title VIII—Public awareness campaign 
Sec. 801. Grants for increasing public awareness of resources available to assist pregnant women carrying their pregnancies to term and to assist new parents. 
Title IX—Support for Pregnant and Parenting Students 
Sec. 901. Support services for students of institutions of higher education. 
Sec. 902. Child care for parenting students. 
Title X—Support for pregnant and parenting teens 
Sec. 1001.  Grants to States. 
Title XI—Federally-funded homes for pregnant and parenting women; adoption counseling; parenting skills 
Sec. 1101. Counseling requirements. 
Title XII—Expansion of Adoption Credit and Adoption Assistance Programs 
Sec. 1201. Expansion of adoption credit and adoption assistance programs. 
Title XIII—Providing Support to New Parents 
Sec. 1301. Increased support for WIC program. 
Sec. 1302. Nutritional support for low-income parents. 
Sec. 1303. Increased funding for the Child Care and Development Block Grant program. 
Sec. 1304. Teenage or first-time mothers; free home visits by registered nurses for education on health needs of infants.  
2.FindingsThe Congress finds as follows: 
(1)There are 1.29 million abortions annually in America. 
(2)48 percent of all pregnancies in America are unintended. Excluding miscarriages, 54 percent of unintended pregnancies end in abortion. 
(3)57 percent of women who have abortions have incomes below 200 percent of the poverty level. 
(4)Cannot afford a baby is the second most frequently cited reason women choose to have an abortion; 73 percent of women having abortions cited this reason as a contributing factor. 
(5)This Act is an initiative to gather more complete information about abortion, to reduce the abortion rate by helping women carry their pregnancies to term and bear healthy children, and by affirming the right of women to be fully informed about their other options when they seek an abortion. 
(6)The initiative will work to support women facing unplanned pregnancies, new parents and their children by providing comprehensive measures for health care needs, supportive services and helpful prenatal information and postnatal services. 
3.DefinitionsFor purposes of this Act: 
(1)The term Secretary means the Secretary of Health and Human Services. 
(2)The term State includes the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, American Samoa, Guam, the Virgin Islands, and any other territory or possession of the United States. 
ICollecting and Reporting Abortion Surveillance Data 
101.Grants for collection and reporting of abortion surveillance data 
(a)GrantsThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, may make grants to States for collecting and reporting abortion surveillance data. 
(b)Reporting requirement 
(1)In generalThe Secretary may make a grant to a State under this section only if the State agrees to submit a report in each of fiscal years 2008 and 2010 on the State’s abortion surveillance data. 
(2)ContentsEach report submitted by a State under this subsection shall, with respect to the preceding 2 fiscal years, include— 
(A)the number and characteristics of women obtaining abortions in the State; and 
(B)the characteristics of these abortions, including the approximate gestational age of the unborn child, the abortion method, and any known physical or psychological complications. 
(c)ConfidentialityThe Secretary shall maintain the confidentiality of any individually identifiable information reported to the Secretary under this section. 
(d)ReportNot later than the end of fiscal year 2010, the Secretary shall submit a report to the Congress on the abortion surveillance data reported to the Secretary under this section. 
(e)Authorization of AppropriationsTo carry out this section, there are authorized to be appropriated such sums as may be necessary for each of fiscal years 2006 through 2010. 
102.Report on reasons why women choose to have an abortionThe Secretary shall enter into an agreement with the Institute of Medicine to study the reasons why women choose to have an abortion. The Secretary shall ensure that a report from the Institute describing the findings of the study is submitted to the Congress not later than January 10, 2010. 
IIDisclosure of Information for Abortion Services 
201.Disclosure of information for abortion services 
(a)In generalHealth facilities that perform abortions in or affecting interstate commerce shall obtain informed consent from the pregnant woman seeking to have the abortion. Informed consent shall exist only after a woman has voluntarily completed or opted not to complete pre-abortion counseling sessions. 
(b)Accurate informationCounseling sessions under subsection (a) shall include the following information: 
(1)The probable gestational age and characteristics of the unborn child at the time the abortion will be performed. 
(2)How the abortion procedure is performed. 
(3)Possible short-term and long-term risks and complications of the procedure to be performed. 
(4)Options or alternatives to abortion, including, but not limited to, adoption, and the resources available in the community to assist women choosing these options. 
(5)The availability of post-procedure medical services to address the risks and complications of the procedure. 
(c)Medical emergenciesIn the case of a medical emergency consent is presumed. A medical emergency is expressed as a condition which, on the basis of the physician’s good-faith clinical judgment, so complicate the medical condition of a pregnant woman as to necessitate the immediate termination of her pregnancy to avert her death or for which a delay will create a serious risk of substantial and irreversible impairment of a major bodily function. 
(d)Civil remedies 
(1)Civil actionAny female upon whom an abortion has been performed or attempted without complying with the informed consent requirements may bring a civil action in an appropriate district court of the United States against the person who performed the abortion in knowing or reckless violation of this section for actual and punitive damages. 
(2)Certain authorities and requirementsWith respect to an action under paragraph (1): 
(A)The court may award attorney's fees to the plaintiff if judgment is rendered in favor of the plaintiff, and may award attorney's fees to the defendant if judgment is rendered in favor of the defendant and the court finds that the plaintiff's case was frivolous and brought in bad faith. 
(B)The court shall determine whether the anonymity of the female involved will be preserved from public disclosure if the female has not consented to her identity being disclosed. If the female's identity is to be shielded, the court shall issue an order sealing the record and excluding individuals from the courtroom to preserve her identity. 
(C)In the absence of the female's written consent, anyone other than a public official who brings the action shall do so under a pseudonym. 
(3)Rule of constructionNothing in this subsection may be construed to conceal the identity of the plaintiff or of the witnesses from the defendant. 
(e)SeverabilityIf any provision of this section requiring informed consent for abortions is found unconstitutional, the unconstitutional provision is severable and the other provisions of this section remain in effect. 
(f)PreemptionNothing in this section shall prevent a State from enacting and enforcing additional requirements with respect to informed consent. 
IIIMedicaid and SCHIP Coverage of Pregnant Women and Unborn Children 
301.Codification of optional SCHIP coverage of unborn children 
(a)In generalSection 2110(b) of the Social Security Act (42 U.S.C. 1397jj(b)) is amended by adding at the end the following new paragraph: 
 
(5)Coverage of unborn childrenThe terms child and individual include, at the State option, an unborn child. . 
(b)ConstructionSubsection (a) shall be construed as codifying the regulation promulgated at Federal Register 61956 (October 2, 2002), relating to eligibility for prenatal care and other health services for unborn children under SCHIP. 
302.Coordination with the maternal and child health program 
(a)In generalSection 2102(b)(3) of the Social Security Act (42 U.S.C. 1397bb(b)(3)) is amended— 
(1)in subparagraph (D), by striking and at the end; 
(2)in subparagraph (E), by striking the period and inserting ; and; and 
(3)by adding at the end the following new subparagraph: 
 
(F)that operations and activities under this title are developed and implemented in consultation and coordination with the program operated by the State under title V in areas including outreach and enrollment, benefits and services, service delivery standards, public health and social service agency relationships, and quality assurance and data reporting. . 
(b)Conforming medicaid amendmentSection 1902(a)(11) of such Act (42 U.S.C. 1396a(a)(11)) is amended— 
(1)by striking and before (C); and 
(2)by inserting before the semicolon at the end the following: , and (D) provide that operations and activities under this title are developed and implemented in consultation and coordination with the program operated by the State under title V in areas including outreach and enrollment, benefits and services, service delivery standards, public health and social service agency relationships, and quality assurance and data reporting. 
(c)Effective dateThe amendments made by this section take effect on January 1, 2007. 
303.Increase in SCHIP income eligibility 
(a)Definition of low-income childSection 2110(c)(4) of the Social Security Act (42 U.S.C. 42 U.S.C. 1397jj(c)(4)) is amended by striking 200 and inserting 250. 
(b)Effective dateThe amendment made by subsection (a) applies to child health assistance provided and allotments determined under section 2104 of the Social Security Act (42 U.S.C. 1397dd) for fiscal years beginning with fiscal year 2007. 
304.Outreach program to encourage those eligible for services to enrollThe Secretary shall make such funds available as may be necessary to encourage eligible pregnant women to enroll for services for their unborn children under this title. 
IVHealth Insurance Coverage for Pregnant Women and Newborns 
401.Individual health insurance coverage for pregnant women 
(a)Limitation on imposition of pre-existing condition exclusions and waiting periods for women with prior coverageTitle XXVII of the Public Health Service Act is amended by inserting after section 2752 the following new section: 
 
2753.Providing individual health insurance coverage without regard to preexisting condition exclusion and waiting periods for pregnant women within one year of continuous prior coverageIn the case of a woman who has had at least 12 months of creditable coverage before seeking individual health insurance coverage, such individual health insurance coverage, and the health insurance issuer offering such coverage, may not impose any preexisting condition exclusion relating to pregnancy as a preexisting condition, any waiting period, or otherwise discriminate in coverage or premiums against the woman on the basis that she is pregnant. . 
(b)Effective dateThe amendment made by subsection (a) shall take effect on January 1, 2007, and shall apply to women who become pregnant on or after such date. 
402.Continuation of health insurance coverage for newborns 
(a)Group health plan coverageTitle XXVII of the Public Health Service Act is amended by inserting after section 2706 the following new section: 
 
2707.Continuation of coverage for newborns 
(a)NotificationIn the case of a pregnant woman who is covered under a group health plan, or under group health insurance coverage, for other than family coverage, the plan or issuer of the insurance shall provide notice to the woman during the 5th month of pregnancy, during the 8th month of pregnancy, and within 2 weeks after delivery, of the woman’s option to provide continuing coverage of the newborn child under the group health plan or health insurance coverage under subsection (b). 
(b)Option of continued coverage for newbornsIn the case of a pregnant woman described in subsection (a) who has a newborn child under a group health plan or under group health insurance coverage, the plan or issuer offering the coverage shall provide the woman with the option of electing coverage of the newborn child at least through the end of the 30-day period beginning on the date of birth of the child and no waiting period or preexisting condition exclusion shall apply with respect to the coverage of such a newborn child under such plan or coverage. Such continuation coverage shall remain in effect, subject to payment of applicable premiums, for at least such period as the Secretary specifies. . 
(b)Individual health insurance coverageSuch title is further amended by inserting after section 2753, as added by section 401, the following new section: 
 
2754.Continuation of coverage for newbornsThe provisions of section 2707 shall apply with respect to individual health insurance coverage and the issuer of such coverage in the same manner as they apply to group health insurance coverage and the issuer of such coverage. . 
(c)Effective dateThe amendments made by this section shall take effect on January 1, 2007, and shall apply to women who become pregnant on or after such date and children who are born of such women. 
VIncreasing Women’s Knowledge About Their Pregnancy 
501.Grants to health centers for purchase of ultrasound equipmentPart B of title III of the Public Health Service Act (42 U.S.C. 243 et seq.) is amended by inserting after section 317L the following: 
 
317L–1.Grants for the purchase or upgrade of ultrasound equipment 
(a)In generalThe Secretary may make grants for the purchase of ultrasound equipment. Such ultrasound equipment shall be used by the recipients of such grants to provide, under the direction and supervision of a licensed medical physician, ultrasound examinations to pregnant women consenting to such services. 
(b)Eligibility requirementsAn entity may receive a grant under subsection (a) only if the entity meets the following conditions: 
(1)The entity is a health center eligible to receive a grant under section 330 of the Public Health Service Act (relating to community health centers, migrant health centers, homeless health centers, and public-housing health centers). 
(2)The entity agrees to comply with the following medical procedures: 
(A)The entity will inform each pregnant woman upon whom the ultrasound equipment is used that she has the right to view the visual image of the unborn child from the ultrasound examination and that she has the right to hear a general anatomical and physiological description of the characteristics of the unborn child. 
(B)The entity will inform each pregnant woman that she has the right to learn, according to the best medical judgment of the physician performing the ultrasound examination or the physician’s agent performing such exam, the approximate age of the embryo or unborn child considering the number of weeks elapsed from the probable time of the conception of the embryo or unborn child, based upon the information provided by the client as to the time of her last menstrual period, her medical history, a physical examination, or appropriate laboratory tests. 
(c)Application for grantA grant may be made under subsection (a) only if an application for the grant is submitted to the Secretary and the application is in such form, is made in such manner, and contains such agreements, assurances, and information as the Secretary determines to be necessary to carry out this section. 
(d)Annual report to SecretaryA grant may be made under subsection (a) only if the applicant for the grant agrees to report on an annual basis to the Secretary, in such form and manner as the Secretary may require, on the ongoing compliance of the applicant with the eligibility conditions established in subsection (b). 
(e)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated $3,000,000 for fiscal year 2008, and such sums as may be necessary for each of the fiscal years 2009 and 2010. . 
VIServices regarding positive test diagnosis of down syndrome or other prenatally diagnosed conditions 
601.Services to patients receiving positive test diagnosis for down syndrome or other prenatally diagnosed conditions 
(a)Findings and purposes 
(1)FindingsThe Congress finds as follows: 
(A)Pregnant women who choose to undergo prenatal genetic testing should have access to timely, scientific, and nondirective counseling about the conditions being tested for and the accuracy of such tests, from health care professionals qualified to provide and interpret these tests. Informed consent is a critical component of all genetic testing. 
(B)A recent, peer-reviewed study and two reports from the Centers for Disease Control and Prevention on prenatal testing found a deficiency in the data needed to understand the epidemiology of prenatally diagnosed conditions, to monitor trends accurately, and to increase the effectiveness of health intervention. 
(2)PurposesIt is the purpose of this section, after the diagnosis of an unborn child with Down syndrome or other prenatally diagnosed conditions, to— 
(A)increase patient referrals to providers of key support services for women who have received a positive test diagnosis for Down syndrome, or other prenatally diagnosed conditions, as well as to provide up-to-date, science-based information about life-expectancy and development potential for a child born with Down syndrome or other prenatally diagnosed condition; 
(B)provide networks of support through a Centers for Disease Control and Prevention patient and provider outreach program; 
(C)improve available data by incorporating information directly revealed by prenatal testing into existing State-based surveillance programs for birth defects and prenatally diagnosed conditions; and 
(D)ensure that patients receive up-to-date, scientific information about the accuracy of the test. 
(b)Amendment to the Public Health Service ActPart P of title III of the Public Health Service Act (42 U.S.C. 280g et seq.) is amended by adding at the end the following: 
 
399P.Support for patients receiving a positive test diagnosis of down syndrome or other prenatally diagnosed conditions 
(a)DefinitionsIn this section: 
(1)Down syndromeThe term Down syndrome refers to a chromosomal disorder caused by an error in cell division that results in the presence of an extra whole or partial copy of chromosome 21. 
(2)Health care providerThe term health care provider means any person or entity required by State or Federal law or regulation to be licensed, registered, or certified to provide health care services, and who is so licensed, registered, or certified. 
(3)Prenatally diagnosed conditionThe term prenatally diagnosed condition means any fetal health condition identified by prenatal genetic testing or prenatal screening procedures. 
(4)Prenatal testThe term prenatal test means diagnostic or screening tests offered to pregnant women seeking routine prenatal care that are administered by a health care provider based on medical history, family background, ethnic background, previous test results, or other risk factors. 
(b)Information and support servicesThe Secretary, acting through the Director of the National Institutes of Health, the Director of the Centers for Disease Control and Prevention, or the Administrator of the Health Resources and Services Administration, may authorize and oversee certain activities, including the awarding of grants, contracts or cooperative agreements, to— 
(1)collect, synthesize, and disseminate current scientific information relating to Down syndrome or other prenatally diagnosed conditions; and 
(2)coordinate the provision of, and access to, new or existing supportive services for patients receiving a positive test diagnosis for Down syndrome or other prenatally diagnosed conditions, including— 
(A)the establishment of a resource telephone hotline and Internet Website accessible to patients receiving a positive test result; 
(B)the establishment of a clearinghouse of scientific information, clinical course, life expectancy and development potential relating to Down syndrome or other prenatally diagnosed conditions; 
(C)the establishment of national and local peer-support programs; 
(D)the establishment of a national registry, or network of local registries, of families willing to adopt newborns with Down syndrome or other prenatally diagnosed conditions, and links to adoption agencies willing to place babies with Down syndrome or other prenatally diagnosed conditions, with families willing to adopt; and 
(E)the establishment of awareness and education programs for health care providers who provide the results of prenatal tests for Down syndrome or other prenatally diagnosed conditions, to patients, consistent with the purpose described in section 2(b)(1) of the Prenatal Diagnosis Support Act. 
(c)Data collection 
(1)Provision of assistanceThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall provide assistance to State and local health departments to integrate the results of prenatal testing into State-based vital statistics and birth defects surveillance programs. 
(2)ActivitiesThe Secretary shall ensure that activities carried out under paragraph (1) are sufficient to extract population-level data relating to national rates and results of prenatal testing. 
(d)Provision of information by providersUpon receipt of a positive test result from a prenatal test for Down syndrome or other prenatally diagnosed conditions performed on a patient, the health care provider involved (or his or her designee) shall provide the patient with the following: 
(1)Up-to-date, scientific, written information concerning the life expectancy, clinical course, and intellectual and functional development and treatment options for an unborn child diagnosed with or child born with Down syndrome or other prenatally diagnosed conditions. 
(2)Referral to supportive services providers, including information hotlines specific to Down syndrome or other prenatally diagnosed conditions, resource centers or clearinghouses, and other education and support programs as described in subsection (b)(2). 
(e)Privacy 
(1)In generalNotwithstanding subsections (c) and (d), nothing in this section shall be construed to permit or require the collection, maintenance, or transmission, without the health care provider obtaining the prior, written consent of the patient, of— 
(A)health information or data that identify a patient, or with respect to which there is a reasonable basis to believe the information could be used to identify the patient (including a patient’s name, address, healthcare provider, or hospital); and 
(B)data that are not related to the epidemiology of the condition being tested for. 
(2)GuidanceNot later than 180 days after the date of enactment of this section, the Secretary shall establish guidelines concerning the implementation of paragraph (1) and subsection (d). 
(f)Reports 
(1)Implementation reportNot later than 2 years after the date of enactment of this section, and every 2 years thereafter, the Secretary shall submit a report to Congress concerning the implementation of the guidelines described in subsection (e)(2). 
(2)GAO reportNot later than 1 year after the date of enactment of this section, the Government Accountability Office shall submit a report to Congress concerning the effectiveness of current healthcare and family support programs serving as resources for the families of children with disabilities. 
(g)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $5,000,000 for each of the fiscal years 2007 through 2011. . 
VIIIdentification and treatment of domestic violence against pregnant women 
701.FindingsThe Congress finds as follows: 
(1)Pregnant and recently pregnant women are more likely to be victims of homicide than to die of any other causes, and evidence exists that a significant proportion of all female homicide victims are killed by their intimate partners. 
(2)A 2001 study published by the Journal of the American Medical Association found that murder is the number one cause of death among pregnant women. 
(3)Research suggests that injury related deaths, including homicide and suicide, account for approximately one-third of all maternal mortality cases, while medical reasons make up the rest. Homicide is the leading cause of death overall for pregnant women, followed by cancer, acute and chronic respiratory conditions, motor vehicle collisions and drug overdose, peripartum and postpartum cardiomyopthy, and suicide. 
702.Separate program for domestic violence, dating violence, sexual assault and stalking screening and treatments for pregnant women and new mothers 
(a)AllotmentsFor the purpose described in subsection (b), the Secretary shall, for fiscal year 2007 and each subsequent fiscal year, allot to each State that has transmitted an application for the fiscal year under section 505(a) of the Social Security Act an amount equal to the product of— 
(1)the amount appropriated under subsection (d) for the fiscal year; and 
(2)the percentage determined for the State under section 502(c)(1)(B)(ii) of such Act. 
(b)PurposeThe purpose of an allotment under subsection (a) with respect to a State is to enable the State to provide services to pregnant women who want to carry their child to term and mothers of children up to one year old who are victims of domestic violence, dating violence, sexual assault, or stalking; identification and treatment of pregnant women who want to carry their children to term and mothers of children up to one year old, including the provision of domestic violence, dating violence, sexual assault, or stalking identification, treatment services, to identify increasing the number of persons identified, assessed, treated, and referred, for, such victims; and to train health care professionals, and behavioral and public health staff, on how to identify and respond to adult and minor patients experiencing domestic violence, dating violence, sexual assault, or stalking. Such training shall include— 
(1)identifying patients of clients experiencing domestic violence, dating violence, sexual assault, or stalking; 
(2)assessing the immediate and short-term safety of the patient or client, the impact of the abuse on the health of the patient, and assisting the patient in developing a plan to promote his or her safety; 
(3)examining and treating such patients or clients within the scope of the health professional’s discipline, training, and practice (including providing medical advice regarding the dynamics and nature of domestic violence, dating violence sexual assault, or stalking); 
(4)maintaining complete medical or forensic records that include the documentation of the examination, treatment given, and referrals made, and recording the location and nature of the victim’s injuries, and establishing mechanisms to ensure the privacy and confidentiality of those medical records; 
(5)referring the patient or client to public and private nonprofit entities that provide services for such victims; and 
(6)ensuring that all services are provided in a linguistically and culturally relevant manner. 
(c)Application of provisions 
(1)In generalSections 503, 507, and 508 of the Social Security Act apply to allotments under subsection (a) to the same extent and in the same manner as such sections apply to allotments under section 502(c) of such Act. 
(2)Secretarial discretionSections 505 and 506 of the Social Security Act apply to allotments under subsection (a) to the extent determined by the Secretary to be appropriate. 
(d)Authorization of AppropriationsFor the purpose of making allotments under subsection (a), there are authorized to be appropriated $4,000,000 for each of the fiscal years 2007 through 2011. 
703.Additional authorization of appropriations for public campaign to increase public awarenessSection 403(b) of Public Law 109–162 (119 Stat. 3023) is amended by striking such sums and all that follows and inserting the following: $3,000,000 for fiscal year 2007, and such sums as may be necessary for each of the fiscal years 2008 through 2011.. 
704.Homicide death certificatesUpon the enactment of this Act, each State shall, within one year after the date of such enactment, require a pregnant box check on homicide death certificates. 
VIIIPublic awareness campaign 
801.Grants for increasing public awareness of resources available to assist pregnant women carrying their pregnancies to term and to assist new parents 
(a)GrantsThe Secretary may make grants to States to increase public awareness of resources available to pregnant women who intend to carry their pregnancy to term and to new parents. 
(b)Use of fundsThe Secretary may make a grant to a State under this section only if the State agrees to use the grant for the following: 
(1)Identification of resources available to assist pregnant women who intend to carry their pregnancy to term or to assist new parents, or both. 
(2)Conducting an advertising campaign to increase public awareness of such resources. 
(3)Establishing and maintaining a toll-free telephone line to direct people to— 
(A)organizations that provide support services for pregnant women who intend to carry their pregnancy to term; 
(B)adoption centers; and 
(C)organizations that provide support services to new parents. 
(c)ProhibitionThe Secretary shall prohibit each State receiving a grant under this section from using the grant to direct people to an organization or adoption center that is for-profit. 
(d)Identification of resourcesThe Secretary shall require each State receiving a grant under this section to make publicly available by means of the Internet (electronic and paper form) a list of the following: 
(1)The resources identified pursuant to subsection (b)(1). 
(2)The organizations and adoption centers to which people are directed pursuant to an advertising campaign or telephone line funded under this section. 
(e)Authorization of AppropriationsThe Secretary shall make such funds available as may be necessary to carry out the activities of this section. 
IXSupport for Pregnant and Parenting Students 
901.Support services for students of institutions of higher education 
(a)In generalThe Secretary may make grants to public institutions of higher education to carry out demonstration projects for the purpose of providing services to assist both pregnant students who intend to carry their pregnancy to term, including those anticipating adoption, and parenting students in continuing their studies and graduating. 
(b)Certain requirements for granteesA grant may be made under subsection (a) only if the institution of higher education involved agrees that the institution— 
(1)will provide the services through on-campus facilities; and 
(2)will submit to the Secretary, for each fiscal year for which the grant is provided, a report describing the activities carried out under the grant and the effects of the activities on the students involved. 
(c)Application for grantA grant may be made under subsection (a) only if an application for the grant is submitted to the Secretary and the application is in such form, is made in such manner, and contains such agreements, assurances, and information as the Secretary determines to be necessary to carry out this section. 
(d)Limitations on amount of grantA grant under subsection (a) for a fiscal year may not be made in an amount exceeding $25,000. 
(e)Authorization of AppropriationsFor the purpose of carrying out this section, there are authorized to be appropriated $500,000 for each of the fiscal years 2008 through 2011. 
902.Child care for parenting students 
(a)Minimum grantSection 419N(b)(2)(B) of the Higher Education Act of 1965 (20 U.S.C. 1070e(b)(2)(B)) is amended by striking $10,000 and inserting $30,000. 
(b)Definition of low-income studentSection 419N(b)(7) of such Act is amended to read as follows: 
 
(7)Definition of low-income studentFor the purpose of this section, the term low-income student means a student whose income is at or up to 200 percent of the poverty level. . 
(c)Authorization of appropriationsSection 419N(g) of such Act is amended by striking $45,000,000 for fiscal year 1999 and inserting $75,000,000 for fiscal year 2007. 
XSupport for pregnant and parenting teens 
1001.Grants to StatesThe Secretary shall make grants to States to allow early childhood education programs, including Head Start, to work with pregnant or parenting teens to complete high school and prepare for college or for vocational education. 
XIFederally-funded homes for pregnant and parenting women; adoption counseling; parenting skills 
1101.Counseling requirementsWith respect to any program of grants that is administered by the Secretary and whose purposes include providing funds for group homes for pregnant and parenting women, the Secretary shall require as a condition of making such grants that the entities operating the group homes provide to such women, upon request— 
(1)adoption counseling; and 
(2)counseling on parenting skills. 
XIIExpansion of Adoption Credit and Adoption Assistance Programs 
1201.Expansion of adoption credit and adoption assistance programs 
(a)Increase in dollar limitation 
(1)Adoption credit 
(A)In generalParagraph (1) of section 23(b) of the Internal Revenue Code of 1986 (relating to dollar limitation) is amended by striking $10,000 and inserting $15,000. 
(B)Child with special needsParagraph (3) of section 23(a) of such Code (relating to $10,000 credit for adoption of child with special needs regardless of expenses) is amended 
(i)in the text by striking $10,000 and inserting $15,000, and 
(ii)in the heading by striking $10,000 and inserting $15,000. 
(C)Conforming amendment to inflation adjustmentSubsection (h) of section 23 of such Code (relating to adjustments for inflation) is amended to read as follows: 
 
(h)Adjustments for inflation 
(1)Dollar limitationsIn the case of a taxable year beginning after December 31, 2007, each of the dollar amounts in subsections (a)(3) and (b)(1) shall be increased by an amount equal to— 
(A)such dollar amount, multiplied by 
(B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2006 for calendar year 1992 in subparagraph (B) thereof. If any amount as increased under the preceding sentence is not a multiple of $10, such amount shall be rounded to the nearest multiple of $10.
(2)Income limitationIn the case of a taxable year beginning after December 31, 2002, the dollar amount in subsection (b)(2)(A)(i) shall be increased by an amount equal to— 
(A)such dollar amount, multiplied by 
(B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2001 for calendar year 1992 in subparagraph (B) thereof. If any amount as increased under the preceding sentence is not a multiple of $10, such amount shall be rounded to the nearest multiple of $10.. 
(2)Adoption assistance programs 
(A)In generalParagraph (1) of section 137(b) of the Internal Revenue Code of 1986 (relating to dollar limitation) is amended by striking $10,000 and inserting $15,000. 
(B)Child with special needsParagraph (2) of section 137(a) of such Code (relating to $10,000 exclusion for adoption of child with special needs regardless of expenses) is amended— 
(i)in the text by striking $10,000 and inserting $15,000, and 
(ii)in the heading by striking $10,000 and inserting $15,000. 
(C)Conforming amendment to inflation adjustmentSubsection (f) of section 137 of such Code (relating to adjustments for inflation) is amended to read as follows: 
 
(f)Adjustments for inflation 
(1)Dollar limitationsIn the case of a taxable year beginning after December 31, 2007, each of the dollar amounts in subsections (a)(2) and (b)(1) shall be increased by an amount equal to— 
(A)such dollar amount, multiplied by 
(B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2006 for calendar year 1992 in subparagraph (B) thereof. If any amount as increased under the preceding sentence is not a multiple of $10, such amount shall be rounded to the nearest multiple of $10.
(2)Income limitationIn the case of a taxable year beginning after December 31, 2002, the dollar amount in subsection (b)(2)(A)(i) shall be increased by an amount equal to— 
(A)such dollar amount, multiplied by 
(B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2001 for calendar year 1992 in subparagraph thereof. If any amount as increased under the preceding sentence is not a multiple of $10, such amount shall be rounded to the nearest multiple of $10.. 
(b)Credit made refundable 
(1)Credit moved to subpart relating to refundable creditsThe Internal Revenue Code of 1986 is amended— 
(A)by redesignating section 36 as section 37, 
(B)by redesignating section 23, as amended by subsection (a), as section 36, and 
(C)by moving section 36 (as so redesignated) from subpart A of part IV of subchapter A of chapter 1 to the location immediately before section 37 (as so redesignated) in subpart C of part IV of subchapter A of chapter 1. 
(2)Conforming amendments 
(A)Section 24(b)(3)(B) of such Code is amended by striking and sections 23 and inserting section. 
(B)Section 25(e)(1)(C) of such Code is amended by striking 23,. 
(C)Section 25B(g)(2) of such Code is amended by striking and section 23. 
(D)Section 36 of such code, as so redesignated, is amended— 
(i)by striking paragraph (4) of subsection (b), and 
(ii)by striking subsection (c). 
(E)Section 137 of such code is amended— 
(i)in subsection (d) by striking section 23(d) and inserting section 36(d), and 
(ii)in subsection (e) by striking section 23 and inserting section 36. 
(F)Section 1400C(d) of such Code is amended by striking 23, 24, and inserting 24. 
(G)The table of sections for subpart A of part IV of subchapter A of chapter 1 of such Code of 1986 is amended by striking the item relating to section 23. 
(H)Paragraph (2) of section 1324(b) of title 31, United States Code, is amended by inserting or 36 after section 35. 
(I)The table of sections for subpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by striking the last item and inserting the following new items: 
 
 
Sec. 36. Adoption expenses. 
Sec. 37. Overpayments of tax.  . 
(c)Modifications made by egtrra to adoption credit made permanentTitle IX of the Economic Growth and Tax Relief Reconciliation Act of 2001 shall not apply to the amendments made by section 202 of such Act. 
(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2006. 
XIIIProviding Support to New Parents 
1301.Increased support for WIC program 
(a)FindingsCongress finds the following: 
(1)The special supplemental nutrition program for women, infants, and children (WIC) authorized in the Child Nutrition Act of 1966 (42 U.S.C. 1786) serves over 8,000,000 women, infants, and children. 
(2)Half of all infants in the United States and 1 in 4 young children under age 5 get crucial health and nutrition benefits from the WIC Program. 
(3)It is estimated that every dollar spent on WIC results in between $1.92 and $4.21 in Medicaid savings for newborns and their mothers. 
(4)The WIC program has been proven to increase the number of women receiving prenatal care, reduce the incidence of low birth weight and fetal mortality, reduce anemia, and enhance the nutritional quality of the diet of mothers and children. 
(5)The WIC program’s essential, effective nutrition services include nutrition assessment, counseling and education, obesity prevention, breastfeeding support and promotion, prenatal and pediatric health care referrals and follow-up, spousal and child abuse referral, drug and alcohol abuse referral, immunization screening, assessment and referral, and a host of other services for mothers and children. 
(6)One in 10 people eligible to participate in the WIC program are unable to receive WIC services. 
(b)Authorization of appropriationsFor the purpose of carrying out the special supplemental nutrition program for women, infants, and children (WIC) (42 U.S.C. 1786), there is authorized to be appropriated $5,388,000,000 for fiscal year 2007, of which there is authorized to be appropriated $15,000,000 for breast-feeding peer counselors, $14,000,000 for infrastructure needs, and $30,000,000 for management information systems. 
1302.Nutritional support for low-income parentsSection 5(c)(2) of the Food Stamp Act of 1977 (7 U.S.C. 2014(c)(2)) is amended by striking “30 percentum” and inserting “85 percentum”. 
1303.Increased funding for the Child Care and Development Block Grant program 
(a)Authorization of appropriationsSection 658B of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858) is amended to read as follows: 
 
658B.Authorization of appropriationsThere are authorized to be appropriated to carry out this subchapter $2,350,000,000 for fiscal year 2007 and such sums as may be necessary for fiscal years 2007 through 2011. . 
(b)Conforming amendmentSection 658E(c)(3)(D) of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858c(c)(3)(D)) is amended by striking 1997 through 2002 and inserting 2007 through 2011. 
1304.Teenage or first-time mothers; free home visits by registered nurses for education on health needs of infants 
(a)In generalThe Secretary may make grants to local health departments to provide to eligible mothers, without charge, education on the health needs of their infants through visits to their homes by registered nurses. 
(b)Eligible mother 
(1)In generalFor purposes of subsection (a), a woman is an eligible mother if, subject to paragraph (2), the woman— 
(A)is the mother of an infant who is not more than 12 months of age; and 
(B)
(i)the woman was under the age of 20 at the time of birth; or 
(ii)the infant referred to in subparagraph (A) is the first child of the woman. 
(2)Additional requirements for certain mothersIn the case of a woman described in paragraph (1)(B)(ii) who is 20 years of age or older, the woman is an eligible mother for purposes of subsection (a) only if the woman meets such standards in addition to the applicable standards under paragraph (1) as the local health department involved determines to be appropriate. 
(c)Certain requirementsA grant may be made under subsection (a) only if the applicant involved agrees as follows: 
(1)The program carried out under such subsection by the applicant will be designed to instill in eligible mothers confidence in their abilities to provide for the health needs of their newborns, including through— 
(A)providing information on child development; and 
(B)soliciting questions from the mothers. 
(2)The registered nurses who make home visits under subsection (a) will, as needed, provide referrals for health and social services to serve the needs of the newborns. 
(3)The period during which the visits will be available to an eligible mother will not be fewer than six months. 
(4)An eligible mother will not receive more than one visit each month during the period in which such visits are available to the woman. 
(d)Authorized services 
(1)RequirementsA grant may be made under subsection (a) only if the applicant involved agrees that the following services will be provided by registered nurses in home visits under subsection (a): 
(A)Information on child health and development, including suggestions for child-developmental activities that are enjoyable for parents and children. 
(B)Advice on parenting, including information on how to develop a strong parent-child relationship. 
(C)Information on resources about parenting, including identifying books and videos that are available at local libraries. 
(D)Information on upcoming parenting workshops in the local region. 
(E)Information on programs that facilitate parent-to-parent support services. 
(F)In the case of an eligible mother who is a student, information on resources that may assist the mother in completing the educational courses involved. 
(2)Additional servicesA grant under subsection (a) may be expended to provide services during home visits under such subsection in addition to the services specified in paragraph (1). 
(e)Authorization of AppropriationsFor the purpose of carrying out this section, there are authorized to be appropriated $3,000,000 for fiscal year 2007. 
 
